Title: From John Adams to François Adriaan Van der Kemp, 1 December 1813
From: Adams, John
To: Van der Kemp, François Adriaan



Dr Sir
Quincy Dec. 1. 1813

You have in your late Excursion made So many Conquests among the learned, the Scientifical, the powerfull and the beautiful: Aye! especially and above all, among the beautifull!, that I expect it will be very rarely, and by great favour that I shall in future be honoured with a Letter from Barneveldt. I shall not wonder. Indeed I am so poor a Correspondent that I have long wondered at your patience forebearance long Suffering and perseverance, in Writing to me, at all.
How long? and how often? have you asked questions about my Copy of “Il Consolato del Mare.”? The Book was misplaced. It has been hunted a year or two. The day before Yesterday George Washington Adams, oldest Son of John Quincy Adams found it.
I have owned it, forty Seven Years. I never heard of another Copy, in America. Judge Davis borrowed it of me, and produced it as an Authority in Support of his decree in his Court. The Lawyers gazed, as at a Comet.
My Book was printed “Tot Leyden, By Joannes du Vivie, en Isaac Severinus, 1704.
It has, as I Suppose, a faithful and elegant Translation into Dutch.
“Het Consulaat Van De Zee,” &c
There are then illustrium Virorum Judicia de hoc Libro, qui vulgo dicitur Consolato del Mare. Such as Arnoldus Vinnius Antonius Mornacius, Josephus Gibellinus, Rutgerus Rulant, Johannes Marquardus, Hugo Grotius, Ansaldus de Ansaldis, Cardinalis del Luca
The Translation into Dutch, from the Italian and Catalonian is by Eccellentissimo Signore, il Signore, Abraham Woesterveen Jurisconsulto egregio &c.
But the most curious part of the Book is yet to be mentioned. Nothing less, than such an Anarchy, or Depotism, Such Pyracies and Robberies, Such depredations Spoliations and outrages upon the Ocean as Mankind has experienced for these twenty years past, could have produced this Consulato del Mare. It Seems to have been three Centuries, in forming; Say from  A.D. 1000. to A.D 1300
Ove, e quando li presenti Capitoli Fur concessi, i quai trattano di casi di Mare, et di Mercantie.
Roma, Acri, Magiorica, Pisa, Marsilia, Almeria, Genova Brandi, Rodi, Morea, Constantinopoli, Alemania, Parisi, Constantinopoli again in 1262, Soria, Cipro, Majorca.
In all these places and by all these Governments of Emperors Kings and Republicks was a Solemn Oath taken to observe these Laws of the Consolato del Mare. The Forms and dates of their Oaths are recorded in this Volume.
It is time that another “Het Consulaat Van de Zee Should be made and Sworn. All Nations ought to Swear Allegiance to the old Emperor Neptune and his prime Minister Æolus, and renounce and adjure all other Pretenders to any part or parcell of his dominion.
John Adams